*126RESOLUCIÓN
La Hon. Sylvette A. Quiñones Mari, Jueza de la Sala Superior de Bayamón del Tribunal de Primera Instancia de Puerto Rico, notificó a este Tribunal una resolución de 19 de abril de 2006, en la que se expresa sobre la conducta observada por el Ledo. Héctor L. Ortiz Hernández ante el mencionado tribunal durante la tramitación del caso DAC2003-0462(404).
En específico, la jueza Quiñones Mari aduce que el licenciado Ortiz Hernández no informó oportunamente la dirección a la que la Secretaría del tribunal debía remitirle las notificaciones del referido caso, lo que ha tenido como consecuencia varias demoras injustificadas en la tramitación del caso. Al respecto, la Secretaría del Tribunal de Primera Instancia envió, sin éxito, múltiples notificaciones a direcciones postales diferentes. En todas las ocasiones, el servicio postal devolvió la correspondencia a la Secretaría remitente. En la última ocasión informada en la resolución, la devolución obedeció a que el licenciado “se mudó y no dejó nueva dirección”. En su escrito el Tribunal de Primera Instancia afirma “que el Ledo. Héctor L. Ortiz Hernández no ha cumplido con su deber ético de mantener informado al Tribunal sobre su dirección de oficina”. Resolución del Tribunal de Primera Instancia, Sala de Bayamón, de 19 de abril de 2006, pág. 2.
La acción del Lie. Héctor L. Ortiz Hernández es similar a otras que distintos jueces han referido a este Tribunal. Al considerarlas, hemos reiterado el poder de los jueces del Tribunal de Primera Instancia para mantener y asegurar el orden en los procedimientos ante su consideración sin necesidad de referirnos dichas situaciones. A esos efectos, en E.L.A. v. Asoc. de Auditores, 147 D.P.R. 669, 681 (1999), expresamos que
[l]a base jurídica para el procedimiento de desacato en *127Puerto Rico proviene de tres (3) fuentes, según han sido interpretadas por nuestra jurisprudencia, las cuales están fundadas en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para mantener y asegurar el orden en su presencia y en los procedimientos ante su consideración, para hacer cumplir sus órdenes, sentencias y providencias, y para realizar u ordenar cualquier acto que resulte necesario a fin de cumplir a cabalidad sus funciones. 4 L.P.R.A. secs, la y 362a. Para el ejercicio efectivo de las facultades antes enumeradas la ley les autoriza a castigar por desacato. 4 L.P.R.A. sec. 362b. (Énfasis suplido.)
Los jueces de instancia poseen, además, la facultad discrecional de imponer al abogado aquellas sanciones económicas que estimen apropiadas por conducta que afecte adversamente los procesos judiciales.
En vista de lo antes expuesto, devolvemos el asunto a la Sala Superior de Bayamón del Tribunal de Primera Instancia para la acción correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo